Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Shealy (US 6,217,937) and Lull et al. (US 7,360,551, hereafter “Lull”) are considered the closest prior art.
Shealy discloses a method comprising: controlling gas flow through a mass flow controller to a dynamically-controllable flow set point, wherein the mass flow controller is fluidly coupled between a process chamber and a distribution manifold, wherein the distribution manifold is fluidly coupled to the process chamber and to a process gas supply providing a process gas, and wherein the process gas has a process gas flow controlled by a supply mass flow controller; controlling back pressure of the distribution manifold to a back pressure set point by controlling carrier gas flow of a carrier gas with a pressure controller and a back pressure sensor, wherein the pressure controller is fluidly coupled to a carrier gas supply providing the carrier gas, the back pressure of the distribution manifold to a back pressure set point by controlling carrier gas flow of a carrier gas with a pressure controller in view of the indication received from the back pressure sensor, wherein the pressure controller is fluidly coupled to a carrier gas supply providing the carrier gas and operatively connected to the master controller.
Lull discloses a method wherein the mass flow controller, the supply mass flow controller, the pressure controller and the back pressure sensor are operatively connected to a master controller.
Neither Shealy nor Lull anticipate or render obvious the combination of a master controller operatively connected to a mass flow controller, and wherein the process gas has a process gas flow controlled by a supply mass flow controller that is operatively connected to the master controller; receiving, by the master controller, an indication of a back pressure of the distribution manifold from a back pressure sensor operatively connected to the master controller; and controlling, by the master controller.  Any further modification made to Shealy would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753